DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-11 and 13-24 are objected to because of the following informalities:
Claim 1, line 5, “free lateral edge area” should be - - free side edge area - -.
Claim 1, line 6, “the adjacent longitudinal” should be - - an adjacent longitudinal - -.
Claim 1, line 8, “that at least one free” should be - - that the at least one free - -.
Claim 2, line 2, “arranged at least at the one lateral edge area” should be - - arranged the at least one free side edge area - -.
Claim 2, line 3, “the direction of the lateral edge area the two” should be - - a direction of the side edge area of the two - -.
Claim 3, line 2, “that one side edge area” should be - - that the one side edge area - -.
Claim 3, line 3, “both side edge areas” should be - - both of the side edge areas - -.
Claim 3, line 4, “the same surface area” should be - - a same surface area - -.
Claim 4, line 2, “a side edge area” should be - - the side edge area - -.
Claim 5, line 3, “the first and” should be - - the first substrate tape and - -.
Claim 5, line 4, “the longitudinal axis” should be - - a longitudinal axis - -.
Claim 6, line 3, “the first and” should be - - the first substrate tape and - -.
Claim 6, line 5,“behind the other at the respective bending line” should be - - behind other at a respective bending line - -.
Claim 6, line 6, “the assignable weakening” should be - - an assignable weakening - -.
Claim 6, line 7, “from touch fastener segment to touch” should be - - from the touch fastener segment to the touch - -.
Claim 7, line 3, “the individual insular” should be - - an individual insular - -.
Claim 7, line 4, “at the points of weakening” should be - - at points of the weakening - -.
Claim 7, line 4, “the bending line” should be - - a bending line - -.
Claim 8, line 3, “the sides” should be - - sides - -.

Claim 9, line 4, “the spaces” should be - - spaces - -.
Claim 10, line 8, “of at least one side edge” should be - - of the at least one side edge - -.
Claim 11, line 4, “the longitudinal direction” should be - - a longitudinal direction - -.
Claim 11, line 4, “of the tape in both substrate tapes” should be - - of both of the substrate tapes - -.
Claim 11, line 5, “the centerline of the tape or the bending line” should be - - a centerline of the substrate tapes or a bending line - -.
Claim 13 appears to depend from claim 12 because the recesses was introduced in claim 12.
Claim 14 appears to depend from claim 13 because the V-shape was introduced in claim 13.
Claim 14, line 2, “the boundary edges” should be - - boundary edges - -.
Claim 14, line 2, “the respective V-shaped recesses” should be - - the respective V-shape of the recesses - -.
Claim 15 appears to depend from claim 12 because the recesses was introduced in claim 12.
Claim 15, line 3, “the width” should be - - a width - -.
Claim 16 appears to depend from claim 12 because the recesses was introduced in claim 12.
Claim 17 appears to depend from claim 12 because the recesses was introduced in claim 12.
Claim 17, line 2, “the centerline” should be - - a centerline - -.
Claim 17, line 3, “the width” should be - - a width - -.
Claim 18 appears to depend from claim 12 because the recesses was introduced in claim 12.
Claim 18, line 3, “the assignable tape material” should be - - an assignable tape material - -.
Claim 18, line 3, “or punchings” should be - - or said punchings - -.

Claim 19, line 2, “the V-shaped recesses” should be - - the V-shape of the recesses - -.
Claim 19, line 2, “the direction” should be - - a direction - -.
Claim 19, line 3, “the bending line” should be - - a bending line - -.
Claim 19, line 3, “the event of bending” should be - - an event of bending - -.
Claim 19, line 4, “the wall parts” should be - - wall parts - -.
Claim 19, line 4, “the V-shaped recesses” should be - - the V-shape of the recesses - -.
Claim 20 appears to depend from claim 13 because the V-shape was introduced in claim 13.
Claim 20, line 2, “the event of bending” should be - - an event of bending - -.
Claim 20, line 3, “direction the assignable V-shaped recesses” should be - - direction assignable to the V-shape of the recesses - -.
Claim 20, line 4, “the opposite side” should be - - an opposite side - -.
Claim 21, line 4, “at the points of weakening” should be - - at points of the weakening - -.
Claim 21, line 5, “from touch fastener segment to touch” should be - - from the touch fastener segment to the touch - -.
Claim 21, line 5, “the assignable weakening” should be - - an assignable weakening - -.
Claim 22, line 3, “the tough fastener” should be - - tough fastener - -.
Claim 23 appears to depend from claim 12 because the recesses was introduced in claim 12.
Claim 23, line 4, “the width” should be - - a width - -.
Claim 23, line 4, “the outer longitudinal edge” should be - - an outer longitudinal edge - -.
Claim 23, line 5, “the tip” should be - - a tip - -.
Claim 24, line 1, “The use of a touch fastener” should be - - A use of the touch fastener - -.
Claim 24, line 3, “the touch fastener parts” should be - - touch fastener part - -.
Claim 24, line 4, “the molded foam” should be - - the foaming mold - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the cover sheeting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps, Claim 24 was intended to depend from claim 8 because the cover sheeting was introduced in claim 8.
In claim 24, line 4, the phrase “inserted covered” is not understood, and appears to be mis-translated.
In claim 24, lines 5-6, the limitation of “after removal from the foaming mold after removing the cover sheeting” is not understood and appears to be mis-translated.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Line et al.  (US Patent No. 7,971,325), in view of Oborny et al. (US Publication No. 2002/0031637).
Regarding claim 1, Line et al.  discloses a touch fastener part having a first substrate tape having hooking elements arranged on one side thereof, and having a second substrate tape which, connected to the first substrate tape, wherein the second substrate tape is wider than the first substrate tape and at least one free lateral edge area of the second substrate tape projects beyond the adjacent longitudinal edge of the first substrate tape, and wherein the two substrate tapes can be bent along and transversely to their longitudinal orientation, characterized in that at least one free side edge area of the second substrate tape is provided with a weakening of resistance in such a way that bending the two substrate tapes transversely to their longitudinal orientation is facilitated (see annotated Fig. 3 and Fig. 5).  
Line et al.  does not disclose the second substrate tape has a connection means on its side facing away from the hooking elements.  However Oborny et al. teaches the second substrate tape has a connection means (70) (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connection means on the second substrate tape in order to be adhered to the cushion element.
claim 2, Line et al.  discloses, characterized in that the weakening of resistance is arranged at least at the one lateral edge area of the second substrate tape (30), in the direction of the lateral edge area the two substrate tapes (20, 30) are bent (see Figs. 4 and 5).  
Regarding claim 3, Line et al.  discloses, characterized in that one side edge area each of the second substrate tape (30) protrudes beyond both longitudinal edges of the first substrate tape (20) and that both side edge areas have the same surface area and are each provided with an equally effective weakening of resistance (see Figs. 4 and 5).
Regarding claim 4, Line et al.  discloses, characterized in that the respective weakening of resistance of a side edge area of the second substrate tape (30) continuously merges into the first substrate tape (20) (see Figs. 4 and 5).  
Regarding claim 5, Line et al.  discloses, characterized in that the respective weakening of resistance of the first (20) and second (30) substrate tape ends at a predetermined distance from a bending line defining the longitudinal axis of at least the first substrate tape (20) (see Figs. 4 and 5.  
Regarding claim 6, Line et al.  discloses, characterized in that the respective weakening of resistance of the first (20) and the second (30) substrate tape subdivides the hooking elements of the first substrate tape (20) into touch fastener segments, which are arranged in an insular manner and which are aligned one behind the other at the respective bending line, and that the hooking elements continuously extend past the assignable weakening of resistance in a longitudinal tape from touch fastener segment to touch fastener segment along the bending line (see Figs. 4 and 5).  
Regarding claim 10, Line et al.  discloses, characterized in that the respective weakening of resistance is formed by at least one
reduction of wall thickness and/or
perforation and/or
recess (40) (see Fig. 5) and/or
change in strength 
of at least one side edge area of the second substrate tape (30) (see Figs. 4 and 5).  
Regarding claim 11, Line et al.  discloses, characterized in that a sequence of recesses (40) is formed, starting from at least one longitudinal edge of the second 
Regarding claim 12, Line et al.  discloses, characterized in that a sequence of recesses (40) is formed each starting from both longitudinal edges of the second substrate tape (30) (see Figs. 4 and 5).  
Regarding claim 13, Line et al.  discloses, characterized in that the recesses (40) are formed equally and have a V- shape tapering inwards from the respective longitudinal edge (see Figs. 4 and 5).  
Regarding claim 14, Line et al.  discloses, characterized in that the boundary edges of the respective V-shaped recesses (40) form an angle of 20° to 30°, preferably 25°, between each other (see Figs. 4 and 5).  
Regarding claim 15, Line et al.  discloses, characterized in that the recesses (40) are equidistantly spaced to each other at distances that are preferably smaller than the width of the second substrate tape (30) (see Figs. 4 and 5).  
Regarding claim 16, Line et al.  discloses, characterized in that the recesses (40) of one sequence are aligned with the recesses (40) of the other sequence (see Figs. 4 and 5).  
Regarding claim 17, Line et al.  discloses, characterized in that the recesses (40) end in front of the centerline of the substrate tapes at a distance which is less than 1/8, preferably less than 1/10, of the width of the second substrate tape (30) (see Figs. 4 and 5).  
Regarding claim 18, Line et al.  discloses, characterized in that the recesses (40) are formed by incisions or punchings in the assignable tape material, wherein said incisions or punchings extend completely through the material (see Figs. 4 and 5).  
Regarding claim 19, Line et al.  discloses, characterized in that the V-shaped recesses (40) tapering in the direction of the bending line are closing increasingly on one side, in the event of bending, until the wall parts of the two substrate tapes (20, 30), delimiting the V-shaped recesses (40), come into contact with one another (see Figs. 4 and 5).  
claim 20, Line et al.  discloses, characterized in that while in the event of bending in one direction the assignable V-shaped recesses (40) on one side are closing, the respective recesses (40) on the opposite side of the two substrate tapes (20. 30) spread apart correspondingly (see Figs. 4 and 5).  
Regarding claim 23, Line et al.  discloses, characterized in that the recesses on both sides of the tapes are formed equally and are arranged in alignment with one another and each have a V- shape, wherein the width of the V-shape decreases inwards from the outer longitudinal edge and ends in the tip (see Figs. 4 and 5).

    PNG
    media_image1.png
    400
    625
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 7-9, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677